Christiancy, J.
The suit of Krupp against Wright, the principal defendant, having terminated in a judgment for the plaintiff, from which no appeal was taken, and the ancillary suit of Krupp against Tabor, as garnishee, having terminated in a judgment for the plaintiff before the justice, from which Tabor took an appeal to the circuit, giving an appeal bond in the usual form, and the report of the referee not having been excepted to, the plaintiff was entitled to judgment in the appeal case. And all these proceedings having taken place before the commencement of the bankruptcy proceedings against Wright, we see no possible ground upon which Wright’s assignee in bankruptcy could be allowed to intervene or be heard in the appeal case, nor any ground upon *176which he could assert any right in that suit in behalf of, or against either party, if allowed to intervene.
The circuit court clearly erred in holding the garnishee lien to have been dissolved, and in rendering judgment that plaintiff take nothing by his suit. This judgment must be reversed, with costs, and a judgment must be entered in this court for the plaintiff for the sum of three hundred dollars, and interest thereon from the 19th March, 1874, as shown by the report of the referee.
The other Justices concurred.